Case 2:19-cv-06599-TJH-GJS Document 82 Filed 06/17/20 Page 1 of 2 Page ID #:589




  1   AYTAN Y. BELLIN
      (admitted pro hac vice)
  2   aytan.bellin@bellinlaw.com
      BELLIN & ASSOCIATES LLC
  3   50 Main Street, Suite 1000
      White Plains, New York 10606
  4   Telephone: (914) 358-5345
      Facsimile: (212) 571-0284
  5
      ROGER FURMAN (STATE BAR NO. 149570)
  6   roger.furman@yahoo.com
  7
      7485 Henefer Avenue
      Los Angeles, California 90045
  8   Telephone: (310) 568-0640
      Facsimile: (310) 694-9083
  9
      Attorneys for plaintiff Craig Cunningham
 10
                          UNITED STATES DISTRICT COURT
 11
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12
      CRAIG CUNNINGHAM, on behalf )
 13   of himself and all others similarly )
      situated,                           )
 14                                       )   Case No.: 2:19-cv-06599-TJH-GJS
                   Plaintiff,             )
 15                                       )
             vs.                          )   NOTICE OF PLAINTIFF’S
 16                                       )   VOLUNTARY DISMISSAL OF
      GHS INTERACTIVE SECURITY, )             DEFENDANT SELECT SOURCE
 17   LLC, JEFFERY ASHERBRANNER, )
      CAMEREN ASHERBRANNER,               )   CLASS ACTION
 18   SELECT SOURCE SERVICES,             )
      LLC, and SELECT SOURCE,             )
 19                                       )
                   Defendants.            )
 20                                       )
                                          )
 21   GHS INTERACTIVE SECURITY, )
      LLC,                                )
 22                                       )
                   Cross-Claimant,        )
 23                                       )
             vs.                          )
 24                                       )
      JEFFERY ASHERBRANNER,               )
 25   CAMEREN ASHERBRANNER,               )
      SELECT SOURCE SERVICES,             )
 26   LLC, SELECT SOURCE 2, and           )
      ROES 1 through 10,                  )
 27                                       )
                   Cross-Defendants.      )
 28                                       )



                                              1
                        NOTICE OF VOLUNTARY DISMISSAL OF SELECT SOURCE
Case 2:19-cv-06599-TJH-GJS Document 82 Filed 06/17/20 Page 2 of 2 Page ID #:590




  1
  2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  3   plaintiff Craig Cunningham, through his undersigned counsel, voluntarily
  4   dismisses, without prejudice and without costs as to any party, his First Amended
  5   Complaint only as against defendant Select Source, but not as against defendant
  6   Select Source Services, LLC or any other defendant.
  7   June 17, 2020
  8
  9                                                   /s/ Roger Furman_____
                                                    ROGER FURMAN, ESQ.
 10
                                                    AYTAN BELLIN, ESQ.
 11                                                 BELLIN & ASSOCIATES LLC
 12                                                 Attorneys for plaintiff Craig
 13
                                                    Cunningham, on behalf of himself
                                                    and all others similarly situated
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                               2
                         NOTICE OF VOLUNTARY DISMISSAL OF SELECT SOURCE
